MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner Gurdip Singh’s motion to reopen.
The BIA’s denial of a motion to reopen is reviewed for abuse of discretion. See Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). The regulations state that *969a motion to reopen removal proceedings must be filed not later than ninety days after the date on which the final order of removal was entered. See 8 C.F.R. § 1003.2(c)(2). The time limitation does not apply to motions to reopen to apply or reapply for asylum or withholding based on changed circumstances arising in the country of nationality or the country to which removal has been ordered. See 8 C.F.R. § 1003.2(c)(3)(ii).
A review of the administrative record demonstrates that there is substantial evidence to support the BIA’s decision denying petitioner’s motion to reopen as untimely. Petitioner does not contend that his motion was based on changed circumstances in India. Nor do the documents illustrate changed circumstances in India. Accordingly, respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.